Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page1of12 PagelD 328

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
SAMUEL SAN MIGUEL, §
§
Plaintiff, §
§ CIVIL ACTION NO. 5:20-CV-041-BQ
Vv. §
§
JOHN COCHRAN, ef ail., §
§
Defendants. §

REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

Before the Court is Defendant John Cochran’s “Motion to Dismiss.” ECF No. 5. For the
reasons stated herein, the undersigned United States Magistrate Judge recommends that the United
States District Court GRANT Defendant Cochran’s Motion to Dismiss.

I. Procedural History

Plaintiff San Miguel initially filed this action in state court alleging violations of his
constitutional rights by Defendants Texas Tech University Health Sciences Center (Texas Tech),
Marsha McLane, Michael Searcy, Racheal Kingston, Chris Salinas, John Cochran, Cynthia
Jumper, Taylor Caldwell, Joanne Castro, Cortney Bearden, and Debra Keesee. Compl. 13-15,
ECF No. 1-3.! Defendant John Cochran removed this case, with the consent of Defendants
McLane, Searcy, Kingston, Salinas, Castro, and Keesee, from the 154th Judicial District Court of
Lamb County, Texas, to this Court on February 21, 2020.2 ECF No. 1, at 2-3. On February 28,

2020, Defendant Cochran filed his Motion to Dismiss. ECF No. 5.

 

' Page citations to San Miguel’s pleadings refer to the electronic page number assigned by the Court’s electronic filing
system.

> The removal was procedurally defective because Defendant Caldwell, who had been properly served at the time of
removal, did not consent. See 28 U.S.C. § 1446(b)(2)(A) (“When a civil action is removed solely under section
1441(a), all defendants who have been properly joined and served must join in or consent to the removal of the

I
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 2of12 PagelD 329

Il. Standard of Review

To survive a Rule 12(b)(6) motion, a plaintiff must allege sufficient facts “to state a claim
to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see
Colony Ins. Co. v. Peachtree Constr., Ltd., 647 F.3d 248, 252 (Sth Cir. 2011). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S, 662,
678 (2009). In considering 12(b)(6) motions, courts must accept well-pleaded facts (not mere
conclusory allegations) as true and view them in the light most favorable to the plaintiff. Twombly,
550 U.S. at 555 (explaining that a plaintiff must provide “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do”); Snow Ingredients, Inc. y,
SnoWizard, Ine., 833 F.3d 512, 520 (Sth Cir. 2016) (quoting Igbal, 556 U.S. at 678) (stating that
courts accept all well-pleaded facts as true, but “‘[t]hreadbare recitals of the elements of a cause
of action, supported by mere conclusory statements’ cannot establish facial plausibility”),

A court need only determine whether the plaintiff has stated a legally cognizable claim; it
does not evaluate whether the plaintiff is ultimately likely to prevail. See United States ex rel.
Riley v. St. Luke’s Episcopal Hosp., 355 F.3d 370, 376 (Sth Cir. 2004). “The court may dismiss a
claim when it is clear that the plaintiff can prove no set of facts in support of his claim that would
entitle him to relief.” Jones v. Greninger, 188 F.3d 322, 324 (Sth Cir, 1999) (citing Fee v.

Herndon, 900 F.2d 804, 807 (Sth Cir. 1990)),

 

action.”). That defect is of no consequence, however, because San Miguel did not file a motion to remand within
thirty days of the Notice of Removal. See 28 U.S.C. § 1447(c) (“A motion to remand the case on the basis of any
defect other than lack of subject matter jurisdiction must be made within 30 days after the filing of the notice of
removal under section 1446(a).”); see also Honey Holdings I, Ltd. v. Alfred L. Wolff, Inc., 81 F. Supp. 3d 543, 554
(S.D. Tex. 2015) (citing 28 U.S.C. § 1447(c)).
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 3o0f12 PagelD 330

IIL. Background

A. San Miguel’s Claims

San Miguel indicates that he is asserting nine legal claims in his Complaint, and seeks relief
from Defendant Cochran as to four of them.? See Compl. 30. San Miguel seeks both monetary
damages and injunctive relief. Jd at 29-30.

San Miguel is a civilly committed sexually violent predator housed at the Bill Clayton
Detention Center, also known as the Texas Civil Commitment Center (TCCC), in Littlefield,
Texas. /d. at 13, 16. He has been housed in TCCC since September 2015. /d. at 16. The TCCC
is operated by the Texas Civil Commitment Office (TCCO). Jd Per San Miguel’s Complaint,
Defendant Cochran “is the Management Training Corporation (MTC) Regnal [sic] Director over
Regent [sic] 3, as well as the TCCC Facility Administrator” (id. at 14), and San Miguel asserts that
he “is legally responsible for the constitutional standard of medical care provided through
contracted TTU services, to the TCCC patients as well as ensuring that San Miguel receives the
medical/psychiatric/dental care he needs and is entitled to.” Jd. at 17. San Miguel states that he is
suing Defendant Cochran in his individual and official capacities. Jd. at 14.

San Miguel’s first two claims allege that “[t]he defendants do not provide enough
nourishment for Plaintiff at the TCCC, he is left with hunger pains during the day and [when] goes
to sleep at night,” and that TCCC denies him access to care packages from his family because he
has not taken a polygraph examination. /d. at 17-19. Specifically, San Miguel asserts that “TCCC

has a custom of denying the TCCC patients and San Miguel an adequate diet.” Jd. at 18. San

 

* Many of San Miguel’s claims allege that “Defendants As a Whole” violated his rights (Compl. 26-28), but he seeks
relief from Defendant Cochran as to only four of the nine claims, /d. at 30. As such, the undersigned examines only
those four claims in regard to Cochran. Even if Cochran is considered a nominal Defendant as to all nine claims,
dismissal would still be appropriate on the basis that San Miguel has not asserted any factual allegations specifically
identifying wrongdoing by Cochran with respect to the other five claims. Thompson v. Steele, 709 F.2d 381, 382 (Sth
Cir. 1983) (“Personal involvement is an essential element of a civil rights cause of action.”).

3
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 4of12 PagelD 331

Miguel claims that he began experiencing “extreme weight loss” in 2016, leading to a medical
order for extra calories in the form of a “4oz calorie health shake with meals.” Jd. San Miguel
states that this order remained in effect for two-and-a-half years, but that on March 1, 2019, TCCC
discontinued his shakes “without consulting him or even checking his weight.” Jd. San Miguel
claims “[t]his was the result of a TCCC facility wide sweep, that discontinued every patients [sic]
calorie shake on [sic] the facility, TCCC did this to cut spending.” /d San Miguel alleges that,
from May 1 to August 16, 2019, his weight dropped from 162 pounds to 150 pounds and claims
“that defendants are starving him, his family is worried about him, and he is in fear for his physical
safety.” /d. In connection with this weight loss, San Miguel asserts that he “has begged defendants
Searcy, Kingston, and Salinas, to allow him to receive a package of food from his family yet they
have refused him this for over a [sic] 1 year and 8 months.” /d. He then avers that “Searcy has
laughed at plaintiff multiple times, when he has personally denied San Miguel’s request to have a
care package.” Jd, at 18-19. According to San Miguel, the basis for denying him care packages
is that “he has not taken a polygraph exam.” /d. at 19.

The third claim is premised on allegations that San Miguel chipped a tooth in September
2015 and a dentist stated that San Miguel risks losing the tooth if it is not repaired with a filling.*
Id. He asserts that Defendants McLane and Searcy have denied him such treatment, and that
Searcy has specifically told him that TCCC is “not gonna pay to fix it.” Jd San Miguel further
claims that “Defendants also deny San Miguel teeth cleanings, or any type of dental checkups of
any kind.” Jd. San Miguel then compares his dental care while housed at TCCC to that provided
while he was an inmate in the Texas Department of Criminal Justice (TDCJ), averring that his

treatment at TCCC is “worse” than his treatment in TDCJ. Jd Finally, San Miguel states,

 

‘San Miguel does not specify when the dentist made this determination.

4
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page5of12 PagelD 332

“Defendants Kingston, Salinas, Cochran, Jumper, Caldwell, and Castro have each denied Plaintiff
this dental care for the entire time they have been employed or contracted with the TCCC.” Jd.

With respect to the fourth claim, San Miguel alleges that “Defendants expect San Miguel
to pay for his own dental care, yet he is completely deprived of his liberty and forced to remain
indigent at the TCCC as he cannot seek gainful employment.” Jd at 20. San Miguel then
references a grievance response attached to his Complaint, answered by “A. Maldonado,” stating
that “Texas Tech does not provide Dental Care. Submit a Communication to Captain Pierce,
stating where and what you need specifically done. MTC will schedule Self Pay appointments.
Texas Tech provides Emergency dental care only.” Jd.; ECF No. 1-3, at 64.

B. Defendant Cochran’s Motion to Dismiss

Defendant Cochran filed his Motion to Dismiss under Rule 12(b)(6) on February 28, 2020,
alleging two grounds for dismissing San Miguel’s claims, ECF No. 5. Defendant Cochran first
argues that San Miguel’s claim, premised on inadequate medical or dental care, does not
adequately allege deliberate indifference on Cochran’s part. Jd. at 3-4, Defendant Cochran next
asserts that San Miguel’s “Complaint is devoid of any allegations of Defendant’s specific
conduct,” and “alleges no facts showing Defendant had any role in the provision of dental, mental
health, or medical care, or in ordering certain diets and/or medication.” Jd at 4. Further, insofar
as San Miguel alleges Defendant Cochran is liable based on his role as Facility Administrator at
T'CCC, Defendant Cochran argues that San Miguel has not adequately alleged facts supporting
supervisory liability because he does not allege that Cochran implemented any policy leading to

violations of San Miguel’s rights. Jd. at 5.
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 6of12 PagelD 333

C, San Miguel’s Response

San Miguel filed his response to Defendant Cochran’s motion on March 27, 2020,5 arguing
that he has sufficiently alleged Defendant Cochran’s personal involvement in these events and that
Cochran is liable as a supervisory official because he “implement[ed] unconstitutional policies that
causally result[ed] in [San Miguel’s] injur[ies].” ECF No. 11, at 4 (quoting Mouille vy. City of Live
Oak, 977 F.2d 924, 929 (Sth Cir. 1992) (internal emphasis omitted)). He notes that he alleged
“TCCC has a custom of denying the TCCC patients and San Miguel an adequate diet” (id. (quoting
Compl. 18 (internal emphasis omitted)) and that his Complaint “describes the Defendant’s
expressed policy of the denial of Dental Care, and includes copies of answered TCCC/MTC
grievances (answered by TTU medical staff) stating the same.” Jd at 5 (citing Compl. 20). In
support of his position, San Miguel conclusorily asserts that “[t]he Facility Administrator of a
clinical treatment facility . . . [is] responsible for the Policy, function, management, and provision
of medical care the Patients at [TCCC] are subjected to.” /d. at 6. San Miguel then dedicates a
significant portion of his response to arguing that the Court should apply the professional judgment
standard announced in Youngberg v. Romeo, 457 U.S. 307 (1982), rather than the Eighth
Amendment deliberate indifference standard, to his claims concerning the adequacy of medical
care.° ECF No. 11, at 6-13.

IV. Discussion
The District Court should dismiss San Miguel’s claims against Defendant Cochran because

he has neither alleged Defendant Cochran was personally involved in any act that allegedly

 

* San Miguel’s filing responded to two separate motions to dismiss, one filed by Defendant Cochran and the other by
Defendant Caldwell. Some arguments presented in San Miguel’s response are inapplicable to Defendant Cochran’s
motion.

® The Court need not resolve this issue to properly analyze Defendant Cochran’s motion. San Miguel’s claims should
be dismissed for failing to allege personal involvement by Cochran and for being too vague to state a claim with
respect to any allegation that he implemented an unconstitutional policy.

6
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 7of12 PagelD 334

violated San Miguel’s rights nor that he implemented any policy that caused the alleged violations.
San Miguel’s claims against Defendant Cochran are principally based on his role as a supervisory
official at TCCC. See ECF No. 11, at 4-6 (arguing that he has alleged personal involvement, e.g.,
by pointing to allegations of policies and citing Fifth Circuit precedent concerning supervisory
liability).

“Personal involvement is an essential element of a civil rights cause of action.” Thompson,
709 F.2d at 382. A supervisory official is not liable for the acts of his subordinates unless: (1) he
affirmatively participated in an act that caused a constitutional deprivation, or (2) he implemented
an unconstitutional policy that resulted in injury to the plaintiff. Mouille, 977 F.2d at 929 (citing
Thompkins y. Belt, 828 F.2d 298, 303 (Sth Cir. 1987)). A plaintiff must sufficiently allege facts
showing either personal involvement or implementation of an unconstitutional policy to make a
supervisor responsible under § 1983, as supervisors “are not liable for the actions of subordinates
on any theory of vicarious liability.” Thompkins, 828 F.2d at 303. Further, vague and non-specific
allegations of wrongdoing are insufficient to support a § 1983 claim. See Sias v. Louisiana, 146
F. App’x 719, 720 (Sth Cir. 2005) (holding that vague and conclusory allegations provide an
insufficient basis for § 1983 claims); Richards v. Johnson, 115 F. App’x 677, 678 (Sth Cir. 2004)
(same); Lloyd v. Jones, CASE NO. 9:18-CV-211, 2019 WL 4786874, at *6 (E.D. Tex. Sept. 10,
2019) (quoting In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010))
(“The Court does not accept as true ‘conclusory allegations, unwarranted factual inferences, or
legal conclusions,’”), R. & R. adopted by 2019 WL 4747850 (E.D. Tex. Sept. 27, 2019); see also
Jolly vy. Klein, 923 F. Supp. 931, 943 (S.D. Tex. 1996) (“To state a cause of action under § 1983,
the plaintiff must allege facts reflecting the defendants’ participation in the alleged wrong,

specifying the personal involvement of each defendant ....To prevail against a supervisory
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 8of12 PagelD 335

official, the plaintiff must demonstrate that the official’s act, or failure to act, either caused or was
the moving force in causing the plaintiffs harm.”).

In evaluating the sufficiency of a complaint, courts accept well-pleaded factual allegations
as true, but do not credit conclusory allegations or assertions that merely restate the legal elements
ofaclaim. Chhim y. Univ. of Tex. at Austin, 836 F.3d 467, 469 (Sth Cir. 2016). And while courts
hold pro se plaintiffs to a more lenient standard than lawyers when analyzing complaints, such
plaintiffs must nevertheless plead factual allegations that raise the right to relief above a
speculative level. Jd. (citing Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (Sth Cir, 2002)).

Here, San Miguel’s claims are premised on nothing more than bare assertions of
responsibility based on Defendant Cochran’s status as Facility Administrator; he seeks to impose
liability on Defendant Cochran simply because of the position he holds, not because of anything
he purportedly did. As to claims one and two, which concern San Miguel’s diet and access to care
packages, he alleges no facts that tie Defendant Cochran to the denial of calorie shakes or access
to care packages. See Compl. 17-19. Regarding the denial of calorie shakes, San Miguel merely
makes generic references to “Defendants” and alleges that “TCCC has a custom of denying”
patients an adequate diet and “TCCC ... denied” him his shakes, Jd. at 17-18. With respect to
the care packages, San Miguel specifically claims that Defendants “Searcy, Kingston, and Salinas”
have denied him access to the packages, but makes no mention of Defendant Cochran, and later
refers to “Defendants TCCO” denying him the care packages. Jd. at 18-19.

Claims three and four at least mention Cochran’s name among various officials—
specifically, Defendants Kingston, Salinas, Cochran, Jumper, Caldwell, and Castro—who San
Miguel vaguely alleges “denied Plaintiff...dental care for the entire time they have been

employed or contracted with the TCCC.” Jd. at 19, Yet, his allegations go no further and do not
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page9of12 PagelD 336

specify the manner in which Defendant Cochran allegedly denied him access to dental care. Jd.
As to the policy itself, San Miguel refers again to generic “Defendants” who “expect [him] to pay
for his own dental care” and “asserts that TCCO misappropriates their funds, and pockets the
money that is supposed to provide for his care.” Jd. at 20.

San Miguel falls short of properly alleging Defendant Cochran was personally involved in
any constitutional violation. Here, the only aspect of San Miguel’s allegations that pertain to
Defendant Cochran’s alleged conduct is that he, along with five other Defendants, “denied” San
Miguel access to dental care. Jd. at 19. San Miguel does not explain how Defendant Cochran
denied the dental care San Miguel claims that he needs. With respect to claims one and two,
Cochran is not even mentioned as an actor associated with the events; San Miguel names only
Defendants Searcy, Kingston, and Salinas in connection with his diet concerns and care package
denials. /d. at 18. As to claims three and four pertaining to dental care, the only person San Miguel
names as having taken any specified action regarding these denials is Defendant Searcy, who
allegedly told San Miguel that TCCC would not pay to fix his teeth. /d at 19. Other than his
conclusory statement that Defendant Cochran “denied” him access to dental care, San Miguel sets
forth no factual allegations that, if true, would “‘allow[] the court to draw the reasonable inference”
(Iqbal, 556 U.S. at 678) that he was personally involved in the alleged denial of dental care.

Insofar as San Miguel asserts Defendant Cochran “implemented an unconstitutional
policy” (ECF No. 11, at 4), his claim fails for similar reasons. At no point in his Complaint does
San Miguel allege that Defendant Cochran implemented any policy, let alone that he implemented
a policy related to calorie shakes, patient diets, access to care packages, or dental care. San Miguel
merely asserts that Cochran “is the Management Training Corporation (MTC) Regnal [sic]

Director over Regent [sic] 3, as well as the TCCC Facility Administrator” (Compl. 14), and that
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 10o0f12 PagelD 337

he “is legally responsible for the constitutional standard of medical care provided through
contracted TTU services, to the TCCC patients as well as ensuring that San Miguel receives the
medical/psychiatric/dental care he needs and is entitled to.” /d. at 17. In his response to the Motion
to Dismiss, San Miguel conclusorily states: “The Facility Administrator of a clinical treatment
facility .. . [is] responsible for the Policy, function, management, and provision of medical care
the Patients at the facility are subjected to.” ECF No. 11, at 6. Even if the Court were to accept
this statement as true and incorporate it into San Miguel’s Complaint, it would not cure the
fundamental defect requiring dismissal of San Miguel’s claim: He has not alleged with any degree
of specificity that Defendant Cochran implemented the policies that he claims are the source of the
alleged constitutional violations.

There are no factual allegations in San Miguel’s Complaint that, if taken as true, would
support a claim against Defendant Cochran. San Miguel has simply named every person with a
title that he thinks might have some policymaking role, Defendant Cochran among them, and
claims that they should be held liable. See, e.g., Compl. 19 (alleging that “Defendants Kingston,
Salinas, Cochran, Jumper, Caldwell, and Castro have each denied Plaintiff this dental care for the
entire time they have been employed or contracted with the TCCC”).’ His claims are supported
by nothing more than naked, conclusory assertions of responsibility without any factual support.
Such vague and conclusory statements do not warrant a presumption of truth nor do they state a
claim. See Iqbal, 556 U.S. at 679 (“[P]leadings that . . . are no more than conclusions . . . are not

entitled to the assumption of truth. While legal conclusions can provide the framework of a

 

’ Per San Miguel’s Complaint, Defendant Kingston is the “TCCO/TCCC Unit Manager,” Defendant Salinas is “San
Miguel’s TCCO Case Manager,” Defendant Cochran is “MTC regent [sic] 3 Director/TCCC Facility Administrator,”
Defendant Jumper is Texas Tech’s “Vice President-Health Policy & Special Health Initiatives Managed Care,”
Defendant Caldwell is a “TCCC Project Manager,” and Defendant Castro is a ““TCCC Primary Care Provider.” Jd. at
17. With respect to each Defendant, San Miguel asserts that they are “legally responsible for the constitutional
standard of medical care” he receives, or some variation thereof. /d.

10
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 11o0f12 PagelD 338

complaint, they must be supported by factual allegations.”). As such, the District Court should
dismiss San Miguel’s claims that Defendant Cochran violated his constitutional rights with respect
to his diet, access to care packages, or dental care. See Rivera v. Salazar, 166 F. App’x 704, 705
(Sth Cir. 2005) (affirming dismissal of supervisory liability claims premised only on conclusory
allegations that defendant created a policy leading to unconstitutional practices); Reagan v. Burns,
Civil Action No. 3:16-CV-2590-G-BH, 2019 WL 6733023, at *16 (N.D. Tex. Oct. 30, 2019)
(recommending dismissal of prisoner’s diet-based claims as conclusory and therefore insufficient
to state a claim), R. & R. adopted by 2019 WL 6729085 (N.D. Tex. Dec. 10, 2019); Wade v, Travis
Middle Sch., No. 3:11-CV-0276-G (BK), 2011 WL 3880481, at *4 (N.D. Tex. Aug. 9, 2011)
(recommending dismissal of § 1983 claims alleging discrimination because they were vague and
conclusory), R. & &. adopted by 2011 WL 3897855 (N.D. Tex. Sept. 1, 2011).
V. Conclusion

For these reasons, the undersigned recommends that the United States District Court

GRANT Defendant John Cochran’s “Motion to Dismiss” (ECF No. 5) and DISMISS WITH

PREJUDICE Plaintiff Samuel San Miguel’s claims against Defendant Cochran.

Vi. Right to Object

A copy of this Report and Recommendation shall be served on all parties in the manner
provided by law. Any party who objects to any part of this Report and Recommendation must file
specific written objections within fourteen days after being served with a copy. See 28 U.S.C.
§ 636(b)(1) (2017); Fed. R. Civ. P. 72(b). To be specific, an objection must identify the specific
finding or recommendation to which objection is made, state the basis for the objection, and
specify the place in the magistrate judge’s Report and Recommendation where the disputed
determination is found. An objection that merely incorporates by reference or refers to the briefing

before the magistrate judge is not specific. Failure to file specific written objections will bar the

1]
Case 5:20-cv-00041-BQ Document 29 Filed 09/11/20 Page 12o0f12 PagelD 339

aggrieved party from appealing the factual findings and legal conclusions of the magistrate judge
that are accepted or adopted by the district court, except upon grounds of plain error. See Douglass

v, United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (Sth Cir. 1996).

Dated: September _/ , 2020. ff) (?

D. GORDON BRYANT, AR.
UNITED STATES MAGISTRATE JUDGE

12
